Citation Nr: 0818839	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-13 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the right 
hip, to include as secondary to service-connected bone graft 
residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver

INTRODUCTION

The veteran served on active duty from March 1945 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that declined to reopen the claim for 
service connection for degenerative joint disease of right 
hip, as secondary to the service-connected slight 
irregularity of right superior posterior iliac crest due to 
donor site bone graft, because it determined that new and 
material evidence had not been submitted.  The veteran 
testified before the undersigned at a video conference 
hearing in June 2006.  An August 2006 Board decision found 
that new and material evidence had been submitted and 
reopened the claim and remanded for development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A remand by the United States Court of Appeals for Veterans 
Claims or the Board confers on the claimant the right to 
compliance with the remand orders as a matter of law.  Where 
the remand orders of the Board are not satisfied, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In August 2006, the Board reopened the veteran's claim for 
service connection for arthritis of the right hip, to 
include as secondary to service-connected bone graft 
residuals, and remanded it for further development.  The 
remand instructed the agency of original jurisdiction to 
schedule the veteran for a VA examination to determine the 
nature and etiology of his arthritis of the right hip.  The 
examiner was asked to provide a medical opinion, with 
adequate rationale, as to the approximate date of onset and 
etiology of any diagnosed arthritis of the right hip, 
including any relationship with the veteran's period of 
service.  The examiner was also requested to opine as to 
whether or not any current arthritis of the right hip was 
caused or permanently worsened by the veteran's service-
connected bone graft residuals. 

Although the veteran underwent a VA examination in September 
2006, the VA examiner did not provide the full opinion 
requested.  The examiner opined as to whether the veteran's 
arthritis of the right hip was due to the service-connected 
skin graft.  However, the examiner did not give an 
approximate date of onset of the veteran's arthritis, an 
opinion about etiology of the arthritis, or state whether the 
veteran's right hip arthritis was caused or permanently 
worsened by his postoperative residuals of a cyst of the left 
os calcis with scar (including the change in his gait to 
avoid heel contact of his left foot). 

Accordingly, the case is REMANDED for the following action:

1.	Return the claims folder to the VA 
examiner who conducted the September 
2006 examination.  After thoroughly 
reviewing the claims file, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the 
approximate date of onset and etiology 
of any diagnosed arthritis of the right 
hip.  The examiner should specifically 
opine as to whether or not any current 
arthritis of the right hip was caused 
OR permanently worsened by:  a) the 
veteran's period of active service; or 
b) his service-connected postoperative 
residuals of a cyst of the left os 
calcis with scar, to include any change 
in gait due to that disability.  If the 
same doctor is unavailable, have 
another appropriate doctor review the 
file and render the requested opinions.  
No examination is necessary unless the 
doctor requests and examination.

2.	Thereafter, review the claim.  If the 
claim remains denied, issue a 
supplemental statement of the case and 
allow the appropriate for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

